Case 3:12-cv-00325-RCJ-CBC Document 343 Filed 10/24/19 Page 1of5

United States District Court, District of Nevada

Case No. 3:12-cv-00325-RCJ-VPC, MDL No. 2357

In re: Zappos.com, Inc. Customer Data Security Breach Litigation

 

 

aa
__ FILED RECEIVED
~___ ENTERED ” SERVED ON
COUNSEL/PARTIES OF RECORD

  

OCT 24 2019

CLERK US DISTRICT COURT

z ai TEE sero
7

 

 

Objection to Proposed Settlement

October 20, 2019

 

1 object to the proposed settlement. The settlement, consisting of a 10% discount on a future
purchase, is no settlement at all. It is an offer of a discount for a future purchase that will benefit and
enrich Zappos because it requires a profitable new sale to be agreed to, which is similar to other
coupon-discount sales regularly promoted by this company. The proposed settlement is not fair,
reasonable or adequate. A settlement should compensate and benefit the Class without requiring any
of them to spend additional money or to transact business again with the Defendant, whose alleged

practices exposed their data to a breach.

Class Counsel have asked for $1,620,000 in total fees and costs. | respectfully suggest they
instead be awarded a 10% discount at Zappos, given the nature of the settlement they have proposed

for the Class.

Here is information requested:

(1) my full name and postal address, and, if represented by counsel, the name, bar number, address and

telephone number of my attorney:

Brendan Schuiman, 168 Western Drive, Short Hills, NJ 07078
1am not represented by counsel.

(2) a statement that you are a Settlement Class Member;

lam a Settlement Class Member.

 
Case 3:12-cv-00325-RCJ-CBC Document 343 Filed 10/24/19 Page 2 of 5

(3) documents establishing, or information sufficient to allow the Parties to confirm, that you are a
Settlement Class Member;

| enclose a copy of an August, 15, 2006 purchase from Zappos. | have been receiving emails from
Zappos ever since that date.

(4) a statement whether you intend to appear at the Final Approval Hearing, either in person or through
counsel;

| am unable to attend the Final Approval Hearing in person or through counsel.

(5) a statement of your specific objections and the grounds supporting the objections;

See above.

(6) identification and production of copies of any documents that you desire the Court to consider;
See above. | .

and (7) your original signature (for individuals) or the original signature of a legally-authorized
representative (for entities).

Provided below.

lam mailing copies of this objection to Class Counsel and Counsel for Zappos at the addresses indicated
in the Notice.

Respectfully Submitted,

7 -
hep wo

- _

Brendan Schulman

October 20, 2019
10/20/2019 Case 3:12-cv-00325-RCJ-CBG@ail Duokimefat yeu order walnzappedih9 Page 3 of 5

 

 

 

™ Gmail Brendan Schulman <bmschulman@gmail.com>
Thank you for your order with Zappos.com!

1 message

Zappos.com <customerservice@zappos.com> Tue, Aug 15, 2006 at 5:16 PM

To: bmschulman@gmail.com

Order #: 50215005
Items ordered: 1

 

 

Total: $93.95
Date: 2006-08-15 14:16:17 Pacific Time
Brand, Style, Color, Size and Width Price
Kenneth Cole Reaction T-Flex $ 93.95
Black Leather
Size 10

Width D - Medium

 

Item subtotal: $ 93.95
Shipping: $ 0.00
Total: $ 93.95

 

Ship To:

Brendan Schulman

127 W. 96th St. Apt. 15F
New York, NY 10025

 

Bill To:

Brendan Schulman

127 W. 96th St. Apt. 15F
New York, NY 10025
MasterCard ************6728
Exp. 10/2008

 

Thank you for shopping with Zappos.com!

Because you ordered free standard shipping, you should receive your products
within 4-5 business days (please allow additional time if shipping to

an APO/FPO military address). Business days are Mondays through Fridays,
except for holidays.

Please note that due to credit card company approval procedures, there
could be a delay if billing information is inaccurate, or if billing and
shipping addresses are different.

All of our products come with a 365-day money back guarantee. If you are
not 100% satisfied, you can return them for a full refund. We'll even
provide you with a pre-paid UPS return label, so you won't have to pay for
the return shipping! We just ask that the products are in the condition

you received them and in the original box. Please see our web site for
full details about our return policy.

We are constantly striving to provide our customers with the best possible
service. We hope that your shopping experience has been an enjoyable one!
If there is anything we can do to improve your experience please let us

https://mail.google.com/mail/u/0?ik=0381664b4e&view=pt&search=all&permthid=thread-f%3A 121 1814725634832104&simpl=msg-f%3A 1211814...

1/2
10/20/2019 Case 3:12-cv-00325-RCJ-CBG@ail DaeupnetatyedSrdd-wenzapledhO Page 4 of 5
know. We can be reached by email or by phone:

E-mail: cs@zappos.com

Phone: Toll-free 1-800-ZAPPOS-1 (1-800-927-7671) or
702-943-7677

If you have any general questions you need an immediate answer to,
please visit the Customer Service section of our Web Site at:

http:/Awww.zappos.com/cs.zhtml

Thanks again for shopping with Zappos.com. We look forward to serving
you again in the future!

 

Customer Loyalty Team
Zappos.com - The Web's Most Popular Shoe Store!
http:/Avww. zappos.com

https://mail.google.com/mail/u/07ik=0381664b4e&view=pt&search=all&permthid=thread-f%3A 121 1814725634832104&simpl=msg-f%3A1211814... 2/2
Case 3:12-cv-00325-RCJ-CBC Document 343 Filed 10/24/19 Page 5of5

 

CUALK'S OFFICE
Us OISTRCT Conp oF NEVADA

Goo S. ViIRGIM4A ST.
RENO, VV F9bo}

 

BASoi-Zisess WManeVehDpannydbedaPedbpeGA Peep SA Des eDy pads apy Matera
